USCA11 Case: 22-10644    Date Filed: 09/28/2022   Page: 1 of 14




                                         [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                 ____________________

                        No. 22-10644
                 Non-Argument Calendar
                 ____________________

PATRICIA HERMANN,
                                            Plaintiff-Appellant,
versus
DETECTIVE JONATHAN B. MCFARLAND,
In his individual capacity,
DETECTIVE SERGEANT DANIEL STEVEN ROBERSON,
In his individual capacity,


                                        Defendants-Appellees.
USCA11 Case: 22-10644              Date Filed: 09/28/2022          Page: 2 of 14




2                           Opinion of the Court                        22-10644

                         ____________________

             Appeal from the United States District Court
                for the Northern District of Georgia
                D.C. Docket No. 1:20-cv-02313-ELR
                      ____________________

Before JILL PRYOR, BRANCH, and BLACK, Circuit Judges.
PER CURIAM:
       Patricia Hermann appeals from the district court’s grant of
summary judgment in favor of two Cobb County Police Depart-
ment employees, Detective Jonathan McFarland and Detective
Sergeant Daniel Roberson (collectively, Defendants), who were
sued in their individual capacities. Hermann challenges the district
court’s denial of her motion for an extension of time to respond to
the Defendants’ summary judgment motion, the denial of her mo-
tion for reconsideration of that order, and the grant of summary
judgment on what she asserts is an incomplete record. Upon re-
view, we affirm.
                             I. BACKGROUND1



1 The district court sealed its final order and certain filings due to the sensitive
nature of the accusations and alleged victims in the underlying criminal case.
The allegations in Hermann’s complaint, however, were not sealed, and we
need not reach the sealed material to address Hermann’s arguments on ap-
peal.
USCA11 Case: 22-10644       Date Filed: 09/28/2022     Page: 3 of 14




22-10644               Opinion of the Court                        3

         Hermann was a gymnastics coach for children with special
needs. In 2015, her gymnastics team travelled to Georgia to partic-
ipate in a competition. Two of the minor participants with mental
disabilities reported sexual abuse by Hermann. The Defendants
investigated these allegations, arranged for forensic interviews of
the alleged victims, and conducted interviews of witnesses.
       Hermann resigned as a coach in October 2015. Shortly after,
the Defendants sought and obtained an arrest warrant for Her-
mann from a Cobb County magistrate. Hermann was arrested and
released on bond. A Georgia grand jury indicted Hermann on
charges for the alleged abuse, but the criminal case was dismissed
by the prosecutor shortly before the scheduled jury trial.
       In May 2020, Hermann filed the instant four-count com-
plaint under 42 U.S.C. § 1983, asserting claims for conspiracy to vi-
olate her civil rights and malicious prosecution against both De-
fendants as well as failure to intervene against Roberson. She as-
serted McFarland testified falsely and knowingly omitted relevant
and material exculpatory evidence in obtaining the arrest warrants
and while testifying before the grand jury. She further asserted
Roberson provided information to McFarland to enable this false
testimony and omission and that both Defendants acted with ac-
tual malice in prosecuting Hermann because they knew—and no
reasonable detective would have determined otherwise—there
was never probable cause to charge or prosecute her.
      Shortly after the complaint was filed, the district court judge
provided instructions for civil cases assigned to her, including
USCA11 Case: 22-10644        Date Filed: 09/28/2022     Page: 4 of 14




4                      Opinion of the Court                 22-10644

procedures for summary judgment. In September 2020, the district
court issued a scheduling order, setting the deadline for summary
judgment motions in April 2021. In March 2021, the court granted
the parties’ joint motion to extend time to complete discovery and
postponed the deadline for dispositive motions until June 7, 2021.
         On June 1, 2021, the Defendants, with Hermann’s consent,
requested a 10-day extension to move for summary judgment,
which would make the motion due on June 17. They explained
defense counsel’s available time for briefing had been diminished
because, among other things, the county’s litigation team was
down one attorney due to an unexpected medical leave. They fur-
ther stated, “As this extension impacts Plaintiff’s counsel’s previous
schedule, including being out of the office from July 11, 2021
through July 18, 2021, the parties request, by agreement, that Plain-
tiff’s response to the summary judgment be due July 26, 2021.” The
Defendants later sought leave to file a single 40-page brief in sup-
port of a consolidated motion for summary judgment, rather than
file two motions. Hermann did not respond.
       The court granted these motions, and the Defendants
moved for summary judgment on June 17. They argued they were
entitled to qualified immunity because there was at least arguable
probable cause to arrest and prosecute Hermann based on all the
evidence before them at the time. The Defendants filed a brief in
support, a statement of material facts, sworn declarations by
McFarland and Roberson, excerpts from transcripts of multiple
depositions, and other evidence. The Defendants also requested
USCA11 Case: 22-10644           Date Filed: 09/28/2022        Page: 5 of 14




22-10644                  Opinion of the Court                              5

Hermann file the original deposition transcripts for four depo-
nents.
        On July 23—the Friday before the Monday, July 26, dead-
line—Hermann moved for a 21-day extension of time to respond
to the Defendants’ motion for summary judgment. She asserted
the Defendants’ motion was “extensive,” emphasizing the 72-page
declaration by McFarland, the 27-page declaration by Roberson,
the 201-paragraph statement of material facts, and the 42-page 2
brief in support. Hermann also explained her counsel had a busy
professional and personal schedule that “made it impossible to di-
rect sufficient attention to the response.” She stated her attempts
to contact defense counsel about this motion went unanswered.
       The following Monday, July 26, the Defendants responded
“in [o]pposition” to Hermann’s extension request, asserting her
counsel emailed defense counsel about the extension at around
1:00 P.M. on July 23, about three hours before Hermann filed her
motion. The Defendants pointed out 39 days had passed since they
moved for summary judgment. They also stated the action had
adverse effects on their lives and reputations and that they pre-
ferred not to have the case delayed any longer than necessary.
      On July 27, the district court denied Hermann’s request for
an extension, explaining the motion was opposed, Hermann’s


2 Excluding the cover and signature pages, the Defendants’ brief in support of
their motion was 40 pages.
USCA11 Case: 22-10644       Date Filed: 09/28/2022    Page: 6 of 14




6                      Opinion of the Court               22-10644

attempts to reach opposing counsel amounted to a single email,
and the July 26 deadline already included an 18-day extension of the
21-day period otherwise provided under Local Rule 7.1(B). Given
this, the court found Hermann had not established good cause un-
der Federal Rule of Civil Procedure 6(b)(1)(A) to receive an exten-
sion of time.
       Hermann sought reconsideration of the July 27 order. She
asserted she had called, not only emailed, defense counsel about
the extension but they did not answer. She also elaborated on the
circumstances surrounding her request for an extension, explain-
ing, among other things, she had agreed to the Defendants’ earlier
request for a 10-day extension on the condition of setting her re-
sponse deadline on July 26 to account for a family vacation her
counsel had planned in July.
        In response to the reconsideration motion, the Defendants
argued Hermann failed to meet the reconsideration standard and
stated a search of phone records revealed a call from Hermann’s
counsel’s law firm but her counsel did not leave a voicemail. In
reply, Hermann argued there would be “manifest injustice” if the
district court treated the Defendants’ summary judgment as unop-
posed and quoted sections of the depositions that were not in the
Defendants’ excerpts. If an extension were granted, she stated she
would file a response to the Defendants’ summary judgment mo-
tion the next day. Finally, she attached a 156-page response in op-
position to the Defendants’ statement of material fact, and she as-
serted preparing it was “a herculean task that could not have been
USCA11 Case: 22-10644       Date Filed: 09/28/2022     Page: 7 of 14




22-10644               Opinion of the Court                        7

completed in the allotted time regardless of the undersigned’s
schedule.”
       On February 16, 2022, the district court denied Hermann’s
motion for reconsideration and granted the Defendants’ motion
for summary judgment. The court explained Hermann’s motion
for reconsideration “essentially repeats the same arguments (with
more detail) that the Court has already rejected.” It found her mo-
tion did not meet the standard for reconsideration.
        Having denied the extension of time to respond, the court
found Hermann failed to timely file her opposition to the Defend-
ants’ summary judgment motion and statement of material facts in
accordance with the Northern District of Georgia’s local rules. The
court deemed admitted each of the Defendants’ proposed facts.
The court explained it would (1) exclude proposed facts that are
immaterial, (2) include facts drawn from its review of the record,
and (3) consider all proposed facts in light of the standard for sum-
mary judgment, noting it “remain[ed] mindful of its obligation to
‘review [Defendants’] citations to the record to determine if there
is, indeed, no genuine issue of material fact.’”
      On the merits, the district court found Hermann’s conspir-
acy charge was barred by the intracorporate conspiracy doctrine
and that the Defendants were entitled to qualified immunity on the
malicious prosecution and failure to intervene claims. The court
also noted McFarland was entitled to absolute immunity for any
grand jury testimony. Over the course of the 25-page order, the
USCA11 Case: 22-10644              Date Filed: 09/28/2022          Page: 8 of 14




8                           Opinion of the Court                        22-10644

court cited extensively to the Defendants’ statement of material
facts and Hermann’s complaint.
                               II. DISCUSSION
A. Denial of Extension of Time
       Hermann contends the district court based the denial of her
motion for an extension of time on erroneous factual findings and
incorrectly applied the legal standard. We reject this argument be-
cause the record supports the district court’s findings and because
the court applied the correct legal standard. See Lizarazo v. Mi-
ami-Dade Corr. & Rehab. Dep’t, 878 F.3d 1008, 1010-11 (11th Cir.
2017) (“We review for abuse of discretion a district court’s denial
of motions . . . for extension of time.”). 3
       Hermann asserts the July 23 motion was her first—not sec-
ond—request for an extension of time to respond to the summary
judgment motion. However, the Defendants’ June 1 motion stated
Hermann not only agreed to their request for a 10-day extension of
time to move for summary judgment but also requested an exten-
sion of Hermann’s response period to accommodate her counsel’s
schedule. Even if the June 1 motion was technically filed only by


3 “A district court abuses its discretion if it applies an incorrect legal standard,
follows improper procedures in making the determination, or makes findings
of fact that are clearly erroneous.” Klay v. United Healthgroup, Inc., 376 F.3d
1092, 1096 (11th Cir. 2004) (quotation marks omitted). “A district court may
also abuse its discretion by applying the law in an unreasonable or incorrect
manner.” Id.
USCA11 Case: 22-10644        Date Filed: 09/28/2022      Page: 9 of 14




22-10644                Opinion of the Court                         9

the Defendants, Hermann’s July 23 motion was not her first re-
quest for an extension. As for Hermann’s assertion the July 23 mo-
tion was unopposed, the Defendants’ “Response in Opposition to
‘Plaintiff’s Motion to Extend Time to Respond to Defendants’ Mo-
tion for Summary Judgment’” clearly opposed the extension de-
spite their request to extend their time to reply if Hermann were
granted an extension.
        Hermann also contends she showed good cause, arguing the
district court abused its discretion by failing to consider equitable
principles and by applying a more stringent good cause standard to
her motion than it did when granting the Defendants’ June 1 mo-
tion.
       A district court may extend a deadline before the original
time expires for “good cause.” See Fed. R. Civ. P. 6(b)(1)(A).
While we have not addressed the good cause standard under Rule
6(b)(1)(A) in a published opinion, in the context of Rule 16(b)(4)
concerning scheduling orders, we have said the “good cause stand-
ard precludes modification unless the schedule cannot be met de-
spite the diligence of the party seeking the extension.” Sosa v. Air-
print Sys., Inc., 133 F.3d 1417, 1418 (11th Cir. 1998) (quotation
marks omitted). We have “stress[ed] the broad discretion district
courts have in managing their cases.” Chrysler Int’l Corp. v. Che-
maly, 280 F.3d 1358, 1360 (11th Cir. 2002). “This discretion is not
wholly unfettered . . . but it is and must be broad.” Id. (internal ci-
tation omitted).
USCA11 Case: 22-10644        Date Filed: 09/28/2022      Page: 10 of 14




10                      Opinion of the Court                   22-10644

        In her reply brief, Hermann asserts there was no scenario
under which a response could have been completed within the
time allowed by the district court. But the July 26 response dead-
line was set at Hermann’s request, and it encompassed an 18-day
extension beyond the standard 21 days to respond. Considering
Hermann filed a 157-paragraph complaint and the parties jointly
emphasized how complex the case was in their March 8 motion to
extend the discovery period, Hermann was aware of the complex-
ity of the case and her schedule when she requested that deadline.
Even if she were surprised by the extent of the Defendants’ sum-
mary judgment motion and supporting documents, Hermann
waited over a month to ask for an extension. Given the relation-
ship between good cause and diligence, the district court did not
abuse its discretion in refusing to further extend the response dead-
line based on an opposed request for a second extension filed on a
Friday afternoon before a Monday deadline. See Sosa, 133 F.3d at
1418. Moreover, the district court’s denial of Hermann’s request
for a 21-day extension was not inconsistent with its grant of the
Defendants’ motion for a 10-day extension. The context and the
length of the requested extensions were simply different.
        To the extent Hermann contends the interest of justice re-
quires reversal, “[t]he abuse of discretion standard of review recog-
nizes . . . there is a range of choice for the district court and so long
as its decision does not amount to a clear error of judgment we will
not reverse even if we would have gone the other way had the
choice been ours to make.” Chrysler Int’l Corp., 280 F.3d at 1363.
USCA11 Case: 22-10644           Date Filed: 09/28/2022       Page: 11 of 14




22-10644                  Opinion of the Court                             11

The district court applied the correct legal standard—good cause—
and had broad discretion to grant or deny the extension. See id. at
1360; cf. Fed. R. Civ. P. 6(b)(1)(A) (“[T]he court may, for good
cause, extend the time . . .” (emphasis added)). We cannot say the
district court made a clear error of judgment.
       Finally, Hermann asserts the district court abused its discre-
tion in denying her motion for reconsideration for essentially the
same reasons she contends the district court should have granted
her motion in the first place. Consequently, we reject Hermann’s
arguments about the motion for reconsideration for the same rea-
sons we reject her arguments about the motion for an extension.
See Region 8 Forest Serv. Timber Purchasers Council v. Alcock,
993 F.2d 800, 806 (11th Cir. 1993) (explaining the denial of a motion
for reconsideration of a nonfinal order is reviewed for abuse of dis-
cretion).
B. Grant of Summary Judgment
       Hermann’s sole argument about the grant of summary judg-
ment is the Defendants failed to file a complete record that would
allow the district court to consider the merits of the case. 4 By not


4 “We review a district court’s grant of summary judgment de novo consider-
ing all the facts and reasonable inferences in the light most favorable to the
non-moving party.” Mann v. Taser Int’l, Inc., 588 F.3d 1291, 1303 (11th Cir.
2009). However, Hermann does not challenge the district court’s legal analy-
sis on appeal with respect to any particular claim. Nor does she cite specific
record evidence before the district court which would give rise to a genuine
dispute of material fact or argue the Defendants’ statement of material facts,
USCA11 Case: 22-10644            Date Filed: 09/28/2022         Page: 12 of 14




12                         Opinion of the Court                       22-10644

filing a timely response in opposition to the Defendants’ summary
judgment motion and statement of material fact, Hermann “failed
to comply with Local Rule 56.1 -- the only permissible way for [her]
to establish a genuine issue of material fact at that stage,” so “the
court has before it the functional analog of an unopposed motion
for summary judgment.” Reese v. Herbert, 527 F.3d 1253, 1268
(11th Cir. 2008).
       The district court’s 25-page order granting summary judg-
ment for the Defendants did not “base the entry of summary judg-
ment on the mere fact that the motion was unopposed,” but rather
considered the motion on the merits. Id. at 1269. Indeed, after
deeming the Defendants’ statement of undisputed facts to be ad-
mitted under Local Rule 56.1, the district court expressly acknowl-
edged its obligation to “review the movant’s citations to the record
to determine if there is, indeed, no genuine issue of material fact.”
Id. (quotation marks omitted). The court cited the unopposed
statement of material facts, which, in turn, cited the sworn decla-
rations by the Defendants, excerpts from deposition transcripts,



once accepted as true, would not support summary judgment. At most, she
makes passing reference in her Statement of Facts section to a few examples
in which, she asserts, the district court relied on facts unsupported by the rec-
ord. But she does not explain how these purported discrepancies created a
genuine dispute of material fact. Hermann has thus abandoned these claims
by failing to adequately brief them, and we only review her general argument
about the district court granting summary judgment on an incomplete record.
See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 682 (11th Cir. 2014).
USCA11 Case: 22-10644            Date Filed: 09/28/2022          Page: 13 of 14




22-10644                   Opinion of the Court                                13

and other record evidence on which summary judgment could be
decided. See Fed. R. Civ. P. 56(c).
        Hermann contends the district court’s failure to require the
Defendants to provide complete transcripts of the depositions vio-
lated the local rules and the instructions of the district court. 5 See
N.D. Ga. Civ. R. 56.1(C). But after ensuring “the motion itself is
supported by evidentiary materials,” “[t]he district court need not
sua sponte review all of the evidentiary materials on file at the time
the motion is granted.” United States v. One Piece of Real Prop.
Located at 5800 SW 74th Ave., 363 F.3d 1099, 1101 (11th Cir. 2004).
It follows the district court also need not require the Defendants to
provide additional evidence that the court does not need to con-
sider—particularly where Hermann did not properly object to the
Defendants’ statement of material facts or the admissibility of their
declarations in the district court. See Fed. R. Civ. P. 56(c)(3) (“The




5 The parties also disagree about whether complete transcripts were required
and, if so, who should have provided them. The district court’s “Instructions
for Cases Assigned to the Honorable Eleanor L. Ross” provided, in relevant
part: “When filing a brief in support of or in opposition to a motion for sum-
mary judgment, the party shall also file, as a separate docket entry, an elec-
tronic copy of the complete transcript of each deposition referenced in the
brief.” Local Rule 56.1(C) provides the parties must file “copies of those ex-
cerpts of depositions” referred to in their briefs. “In addition, when a portion
of a deposition is referenced and submitted, then the party in custody of the
original of that deposition shall cause the entire deposition to be filed with the
Court.” N.D. Ga. Civ. R. 56.1(C).
USCA11 Case: 22-10644        Date Filed: 09/28/2022      Page: 14 of 14




14                      Opinion of the Court                   22-10644

court need consider only the cited materials, but it may consider
other materials in the record.”).
        Considering Hermann failed to timely oppose the Defend-
ants’ statement of material facts, the district court did not abuse its
discretion in applying Local Rule 56.1 when it decided the motion
based on the record before it. See Fed. R. Civ. P. 56(e) (“If a
party . . . fails to properly address another party’s assertion of fact
as required by Rule 56(c), the court may,” among other things,
“grant summary judgment if the motion and supporting materials
— including the facts considered undisputed — show that the mo-
vant is entitled to it.”); Mann v. Taser Int’l, Inc., 588 F.3d 1291, 1302
(11th Cir. 2009) (“We give great deference to a district court’s in-
terpretation of its local rules and review a district court’s applica-
tion of local rules for an abuse of discretion.” (quotation marks
omitted)).
                         III. CONCLUSION
       In short, the district court did not abuse its discretion in
denying Hermann’s second, opposed request for an extension of
time to respond to summary judgment nor did it err in granting
summary judgment on the unopposed record before it. Accord-
ingly, we AFFIRM the district court’s grant of summary judgment
in favor of the Defendants.